



EXHIBIT 10.58






AMENDMENT TO EMPLOYMENT AND POST-EMPLOYMENT COVENANTS AGREEMENT
This Amendment to Employment and Post-Employment Covenants Agreement
(“Amendment”) is made as of the 23rd day of January, 2019 (the “Effective Date”)
by and between The TDL Group Corp. (the “Company”) and Daniel Schwartz
(“Schwartz”) (each a “Party” and, collectively, the “Parties”), to that certain
Employment and Post-Employment Covenants Agreement between the Parties dated as
of February 9, 2015, as such agreement may have been amended from time to time,
that governs the terms and conditions of Schwartz’s employment with the Company
(the “Agreement”). Unless defined herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Agreement.


WHEREAS, the Parties desire to amend the Agreement as more particularly set
forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree that
the Agreement is amended as follows, effective as of the Effective Date. The
Parties acknowledge that this Amendment is not applicable to any period(s) prior
to the Effective Date.


1.
Term of Employment. Section 2(a) of the Agreement is amended to provide that the
term of the Agreement, and therefore Schwartz’s employment with the Company,
shall terminate on September 30, 2019 (the “Termination Date”). Schwartz hereby
waives any right or entitlement he may have had, if any, under the Agreement to
receive pay in lieu of notice and severance pay upon the termination of his
employment on the Termination Date.



2.
Location. Section 2(c) of the Agreement is amended to change the word “Oakville”
to “Toronto” where it appears in such Section 2(c).



3.
Annual Incentive Compensation. Section 4 of the Agreement is deleted in its
entirety and replaced with the following:



“4. Annual Incentive Compensation. Executive shall not be eligible to
participate in any annual bonus program or other annual incentive plan adopted
or maintained by the Company with respect to calendar year 2019.”
4.
Tax Equalization and Tax Preparation. The tax equalization and tax preparation
obligations of the Company described in Section 6(a) and Section 6(b) of the
Agreement shall survive termination of the Employment Agreement, including but
not limited to equalization for taxes assessed on exercises or settlements of
employment-based equity compensation granted to Schwartz by the Company during
the term of his employment with the Company or any of its Affiliates.



5.
Notices. Section 15(g) of the Agreement is amended to change the Company’s
notice and copy addresses to the following: Restaurant Brands International
Inc., 130 King Street West, Suite 300, Toronto, Ontario, Canada MX5 1E1. Notices
to the Company shall be sent to the attention of the Chief People Officer, and
copies of notices to the Company shall be sent to the attention of the General
Counsel.








--------------------------------------------------------------------------------





6.
Miscellaneous. All provisions of the Agreement not modified by this Amendment
remain in full force and effect. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to constitute an original and all of
which shall be deemed to constitute one and the same instrument. Whenever
possible, each provision of this Amendment will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Amendment is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.











[signatures on following page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Schwartz have executed this Amendment as of
the dates listed below.


DANIEL SCHWARTZ


Signature: /s/ Daniel Schwartz                   


Print Name: Daniel Schwartz                       


Date: January 23, 2019                                  
THE TDL GROUP CORP.


By: /s/ Jill Granat                                                  


Name: Jill Granat                                                  


Title: Secretary                                                      


Date: January 23, 2019                                        








